Matter of Phoenix D.A. (Jessie A.) (2016 NY Slip Op 06490)





Matter of Phoenix D.A. (Jessie A.)


2016 NY Slip Op 06490


Decided on October 5, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 5, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
LEONARD B. AUSTIN
SANDRA L. SGROI
COLLEEN D. DUFFY, JJ.


2015-03608
 (Docket No. B-17430-12)

[*1]In the Matter of Phoenix D. A. (Anonymous). Suffolk County Department of Social Services, respondent; 
andJessie A. (Anonymous), appellant.


Laurette Mulry, Central Islip, NY (Maryellen McQuade of counsel), for appellant.
Dennis M. Brown, County Attorney, Central Islip, NY (Randall J. Ratje of counsel), for respondent.
J. Gary Waldvogel, Smithtown, NY, attorney for the child.

DECISION & ORDER
Appeal by the mother from an order of disposition of the Family Court, Suffolk County (David Freundlich, J.), entered March 17, 2015. The order, insofar as appealed from, upon a decision dated March 17, 2015, made after a hearing, terminated the mother's parental rights and transferred guardianship and custody of the subject child to the Suffolk County Department of Social Services for the purpose of adoption.
ORDERED that the order of disposition is affirmed insofar as appealed from, without costs or disbursements.
The Suffolk County Department of Social Services commenced this proceeding to terminate the mother's parental rights to the subject child on the ground of permanent neglect. The mother consented to a finding of permanent neglect, and a suspended judgment was entered. Prior to the expiration of the suspended judgment, a violation petition was filed seeking revocation of the suspended judgment and termination of the mother's parental rights. After a hearing, the Family Court revoked the suspended judgment and terminated the mother's parental rights. On appeal, this Court reversed and remitted the matter for a new dispositional hearing to determine the best interests of the child and a new determination thereafter (see Matter of Phoenix D.A. [Jessie A.], 123 AD3d 823). After conducting a new dispositional hearing, the Family Court determined that it was in the child's best interests to terminate the mother's parental rights and free him for adoption. The mother appeals.
At a dispositional hearing after a finding of permanent neglect, the Family Court must make its determination based upon the best interests of the child (see Family Ct Act § 631; Matter of Ashey Lorraine R., 22 AD3d 671, 672; Matter of Crystal C., 219 AD2d 601, 602). Here, the evidence at the new dispositional hearing established, by a preponderance of the evidence, that it was in the child's best interests to terminate the mother's parental rights and free him for adoption.
BALKIN, J.P., AUSTIN, SGROI and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court